United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                IN THE UNITED STATES COURT OF APPEALS         April 22, 2003
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-41667
                        Conference Calendar


JOHNNY AL HUNTER,

                                    Plaintiff-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION; VICTOR
RODRIGUEZ, Director, Parole Division; ANN KELLY,
Hearing Officer; PATRICK S. BRIDGES, Parole Officer,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:02-CV-259
                        --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Johnny Al Hunter, Texas prisoner #609870, appeals from the

dismissal of his 42 U.S.C. § 1983 claims as frivolous.      Hunter

challenged his parole revocation proceeding in a 42 U.S.C. § 1983

action.   The district court dismissed the 42 U.S.C. § 1983 claims

pursuant to Heck v. Humphrey, 512 U.S. 477 (1994), because the

result of the revocation proceeding has not been invalidated.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41667
                                 -2-

     Hunter does not brief whether the district court erred by

dismissing his 42 U.S.C. § 1983 claims pursuant to Heck, the

sole dispositive ground for the dismissal of those claims.     See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).   We therefore do not address the contentions

Hunter does raise on appeal.

     Hunter’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).   The

district court’s dismissal of Hunter’s action and this court’s

dismissal of his appeal but count as “strikes” against Hunter for

purposes of 28 U.S.C. § 1915(g).   Adepegba v. Hammons, 103 F.3d

383, 387-88 (5th Cir. 1996).   Hunter previously had a civil

action dismissed for failure to state a claim, another “strike”

for purposes of 28 U.S.C. § 1915(g).   Hunter v. Cockrell, No. C-

02-77 (S.D. Tex. Jul. 16, 2002).   Because Hunter has accumulated

three “strikes,” he may not proceed in forma pauperis in any

civil action or appeal unless he “is under imminent danger of

serious physical injury.”   28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) SANCTION

IMPOSED.